UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2008 SECURITY FEDERAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 0-16120 57-0858504 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 238 Richland Avenue West, Aiken, South Carolina 29801 (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code):(803) 641-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On April 21, 2008, Security Federal Corporation issued its earnings release for the fourth quarter and year ended March 31, 2008.A copy of the earnings release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (c)Exhibits 99.1Press Release of Security Federal Corporation dated April 21, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SECURITY FEDERAL CORPORATION Date: April 21, 2008 By: /s/Roy G. Lindburg Roy G. Lindburg Treasurer and Chief Financial Officer Exhibit News Release SECURITY FEDERAL CORPORATION ANNOUNCES INCREASE IN ANNUAL EARNINGS Aiken, South Carolina (April 21, 2008) - Security Federal Corporation (OTCBB:SFDL), the holding company for Security Federal Bank, today announced earnings for its fiscal year and for the fourth quarter of its fiscal year both ending March 31, 2008.The Company reported net income of $4.3 million or $1.66 per share (basic) for its fiscal year ending March 31, 2008, a 3.7% increase from net income of $4.1 million or $1.59 per share (basic) for its prior fiscal year ending March 31, 2007.The increase in net income is primarily a result of an increase in net interest income during the period. Net income for the quarter ending March 31, 2008 decreased 7.7% to $1.0 million or $0.40 per share (basic), from $1.1 million or $0.42 per share (basic) for the quarter ending March 31, 2007. The decrease in net income is primarily a result of the Federal Reserve’s precipitous decrease in interest rates during the quarter in conjunction with the Company’s decision to increase the provision for loan losses. The Company anticipates the decrease in the prime rate will continue to negatively impact its net interest margin in future periods.
